On or about June 1, 1936, the plaintiff was the holder of a wholesale beer permit which, on that date, was revoked by the defendants, on the ground of the unsuitability of person by reason of failing to assume the responsibilities imposed upon a permittee by the liquor Control Act and Section 3 of the Regulations.
Section 3 provides that "all permittees will be required, under the terms of the Liquor Control Act and the Regulations of the Liquor Control Commission, to be on the permit premises substantially all of the hours during which the law permits the sale of alcoholic liquors."
   It appears that the plaintiff has been subject to heart disease which requires her to rest at intervals during the day. Across the driveway on which the permit premises are located is her residence, to which she would go for rest. On one of these occasions an inspector for the Commission called, and as a result of what he found and what the plaintiff told him, the permit was revoked. I do not consider that Regulation 3 is intended to apply to such a situation as this and it is ordered and adjudged that the plaintiff is and was on said June 1, 1936, a suitable person and the appeal is sustained.